Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 are pending. Claims 13-20 have been withdrawn as drawn to non-elected inventions. Claims 1-12 are examined. 
Election/Restriction
Applicant’s election with traverse of Group I, claims 1-12, in the reply filed on 12/08/2022 is acknowledged. Applicant argues that it would not be unduly burdensome to perform a search on all of the claims together in the application. This argument is not found to be persuasive because MPEP § 803 states that a burden can be shown if the examiner shows either separate classification, different field of search or separate status in the art.  In the instant case a burden has been established in showing that the method of Group I is classified in B01L3/502 and the storage medium of Group II is classified in G01N33/54333.  A classification in different classification symbols is sufficient to show separate classification. See MPEP § 808.02.  Furthermore, a different field of search has been shown because based on the classification of the Groups of the invention into separate symbols, different symbols must be searched in order to examine each of the groups.  See MPEP § 808.02(C).
The requirement is still deemed proper and is therefore made FINAL.


Priority
This application, Serial No. 17/165,282 (PGPub: 20210156852) was filed 02/02/2021. This application is a DIVISIONAL of application 15/836,024, filed 12/08/2017 and now US Patent 10,928,388, which claims benefit of U.S. Provisional Patent Application 62/432,283 filed 12/09/2016.
Information Disclosure Statements
The Information Disclosure Statements filed 03/25/2021, 09/15/2021, 06/02/2022 have been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites “a range above 1000 pg/mL” and it is unclear what the upper limit of the “range” is intended to be for the detected concentration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2012/0034633, hereinafter “Miller”) and DiTullio et al. (US 2014/0273014, hereinafter “DiTullio”).
Regarding claim 1, Miller teaches throughout the publication a method comprising: introducing a sample with a target analyte into a sample holding chamber of a sensing device and moving the sample from the sample chamber to a conduit of the sensing device that comprises a sensor chip (paragraphs 0157-0158), dissolving a first dry reagent and a second dry reagent into the biological sample (paragraph 0171), wherein the first dry reagent comprises signal antibodies (paragraphs 0086-0087, 0116 and 0157 antibody-enzyme conjugate), the second dry reagent comprises capture antibodies immobilized on magnetic beads (paragraphs 0016, 0086 and 0144), and the signal antibodies and the capture antibodies are configured to bind to the analyte; forming a first complex of the signal antibodies and the analyte; forming a second complex of the first complex and the capture antibodies immobilized on the magnetic beads; contacting a first immunosensor with the biological sample comprising the first complex and the second complex to form a third complex localized on or near a surface of the first immunosensor; contacting a magnetic field localized around a second immunosensor with the biological sample comprising the first complex and the second complex such that the second complex is localized on or near a surface of the second immunosensor (see Figure 23 and paragraphs 0072-0074, 0144); 
applying a substrate to the first and second immunosensor (paragraphs 0122 and 0139); 
measuring a first signal at the first immunosensor from a reaction of the substrate with the signal antibodies in the third complex that are localized on or near the surface of the first immunosensor (paragraphs 0109-0110); 
measuring a second signal at the second immunosensor from a reaction of the substrate with the signal antibodies in the second complex that are localized on or near the surface of the second immunosensor (paragraph 0157-0161); and 
determining the concentration of the analyte in the sample from at least one of the first signal and the second signal (paragraphs 0169-0172).
However Miller fails to specifically teach the method wherein the first immunosensor includes an immobilized layer of capture antibodies configured to bind to the analyte, and the third complex includes the first complex bound to the immobilized layer of capture antibodies.
Di Tullio teach a standard i-STAT immunoassay cartridge comprising a first immunosensor (20, Fig. 1; [0041][0062]) including an immobilized layer of capture antibodies configured to bind to a first complex of signal antibodies and the cardiac troponin such that a second complex of the first complex and the immobilized layer of capture antibodies is localized on the first electrochemical sensor and a first region comprising a reagent configured to amend the target analyte [0016], in order to provide a device that performs an immunoassay for a target analyte in a urine sample.
Both Miller and Di Tullio teach immunoassays having a first complex of enzyme labels attached to analyte.  As such, the combination of references would provide for the first complex of the enzyme label and cardiac troponin bound to both the immobilized layer of capture antibody and the antibodies immobilized on the magnetic beads to form second and third complexes, respectively.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the first electrochemicalsensor in the i-STAT prior art sensor in the device of Miller, a first electrochemicalsensor as taught by Di Tullio because Miller is generic with respect to the type of prior art i-STAT sensor that can be incorporated into the cartridge and one would be motivated to use the appropriate prior art first electrochemical sensor for detection of analyte. 
Regarding claim 2, Miller teaches the method wherein the first immunosensor and the second immunosensor are electrochemical immunosensors (paragraph 0104) and the first signal and the second signal are electrochemical signals (paragraphs 0116 and 0160). 
Regarding claim 3, Miller teaches the method wherein the signal antibodies are conjugated with an enzyme (paragraph 0157). 
Regarding claim 4, Miller teaches the method wherein the enzyme is alkaline phosphatase (paragraphs 0159-0161). 
Regarding claim 5, Miller teaches the method wherein the substrate is a phosphorylated molecule configured such that when a phosphate moiety is removed the molecule becomes electroactive (paragraphs 0086 and 0157-0163). 
Regarding claims 6-9, Miller in view of DiTullio teaches that measurement of the sensor response is recorded and the concentrate of the analyte is determined by taking repetitive signals that are averaged to produce a signal of higher precision (Miller, paragraph 0172) and additionally DiTullio teaches that analyte concentration is determined using the immunosensor (paragraph 0042). Therefore, it would be obvious to one having ordinary skill in the art that both first and second sensors of Miller in view of DiTullio are configured to generate signals indicative of target analyte concentration. While Miller in view of DiTullio do not specifically teach that the first range is greater than 2000 pg/mL and the second range is from 0 to 250 pg/mL, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claims 7 and 9 are for any particular purpose or solve any stated problem, and the prior art teaches a wide variety of detectable concentrations.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the immunoassay art.
Regarding claim 10, Miller teaches the method wherein the analyte is cardiac troponin I (cTnI) (paragraph 0129).
Regarding claims 11-12, Miller in view of DiTullio teach that the immunosensors can be used to detect concentrations of CTnI (Miller, paragraph 0129; DiTullio, paragraph 0113). Therefore it would be obvious that when combining the teachings of Miller in view of DiTullio, both immunosensors would be capable of detecting cTnI. Although Miller in view of DiTullio do not specifically teach that the first immunosensor is configured to generate the first signal as indicative of a concentration of the cTnI in a range above 1000 pg/mL and additionally that the second immunosensor is configured to generate the second signal as indicative of a concentration of the cTnI in a range from about 0 to about 1000 pg/mL, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claims 11-12 are for any particular purpose or solve any stated problem, and the prior art teaches a wide variety of detectable concentrations for analytes such as cTnI.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the immunoassay art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1677